Citation Nr: 1300570	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

During the course of this appeal, the RO issued a December 2009 rating decision which granted entitlement to a total disability evaluation based on individual unemployability.  Accordingly, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

With regard to the Veteran's claim of entitlement to an increased rating for diabetes mellitus, after reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent a VA examination in conjunction with his claim on appeal in November 2007, approximately 5 years ago.  Subsequent to the November 2007 examination, the Veteran has alleged that his diabetes mellitus requires a restriction in activities and increased medical evaluations.  Medical evidence tending to corroborate the Veteran's assertions include a September 2008 statement by M.C., M.D., who reported that the Veteran's "diabetic condition is getting worse inspite of his medications" and that his diabetes needs "more aggressive management."  In an August 2009 statement, Dr. M.C. reported that the Veteran had an "unstable blood sugar level."  Moreover, in a July 2010 letter, the Veteran's primary care physician at the Navy Branch Health Clinic (NBHC) Mayport outpatient facility attested that he was on a daily injection of insulin, restricted diet, and "carefully regulated physical activities."      

The Board finds that the foregoing evidence suggests a worsening of the Veteran's diabetes mellitus since the November 2007 VA examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected diabetes mellitus disability.  38 C.F.R. §§ 3.326, 3.327 (2012). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include VA and non-VA medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus requires insulin, restricted diet, regulation of occupational and recreational activities for its control, and/or episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  "Regulation of occupational and recreational activities" is defined by the regulations as "avoidance of strenuous occupational and recreational activities."  All complications of the Veteran's service-connected diabetes mellitus must also be reported, along with the associated symptoms.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

